Case 5:20-cr-00072-gwc Document1 Filed 07/23/20 Page 1 of 2

 

U.S. DISTRICT COURT
—psTRICT OF VERMONT
UNITED STATES DISTRICT COURT eed
FOR THE
DISTRICT OF VERMONT 2028 JUL 23 PM 1:2!
UNITED STATES OF AMERICA ) Bers
' NO. 5°20 -¢r~7)-/
Vv.
) (18 U.S.C. §§ 875(c) & 2)
JASON GRAHAM
INDICTMENT
The Grand Jury charges:
COUNT 1

On or about February 4, 2019, in the District of Vermont and elsewhere, the defendant
JASON GRAHAM, for the purpose of issuing a threat and with the knowledge that the
communication would be viewed as a threat, transmitted in interstate commerce a
communication containing a threat to injure the person of another, specifically, GRAHAM
posted to a Facebook group chat stating he intended to “shoot up” the school of two Vermont
students,

(18 U.S.C. §875(c))
Case 5:20-cr-00072-gwc Document1 Filed 07/23/20 Page 2 of 2

COUNT 2
On or about February 7, 2019, in the District of Vermont and elsewhere, the defendant
JASON GRAHAM, for the purpose of issuing a threat and with the knowledge that the
communication would be viewed as a threat, aided and abetted the transmission in interstate
commerce of a communication containing a threat to injure the person of another, specifically a
phone call to Green Mountain Union High School threatening to explode a bomb in the building
and to shoot students.

(18 U.S.C. §§ 875(c) & 2)

A TRUE BILL

FOREPERSON

(nis fea L Melon fy CaP

‘CHRISTINA E. NOLAN (EAPC)
United States Attorney
Burlington, Vermont

July 23, 2020
